DETAILED ACTION
This is the first action on the merits. Claims 1-21 were originally filed in the application on August 28, 2018. Claims 17-21 were cancelled with a Preliminary Amendment filed on August 28, 2018. Claims 1-16 are now pending in the application.
 
Priority
This application was filed on August 28, 2018 as a National Phase application under 35 U.S.C. § 371 of International application PCT/CN2017/115259, filed December 8, 2017, which claims the priority of China application number 201710593308.5, filed July 19, 2017 (i.e., the effective filing date of the present invention).

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
Three (3) information disclosure statements (IDS) have been filed in this application as of the date of this Office action. The first IDS filed August 28, 2018, the second IDS filed August 27, 2019, and the third IDS filed June 8, 2020, have been considered by the Examiner.
The Examiner notes that an error has been identified in the first IDS dated August 28, 2018, in which the first foreign patent document cited as CN106397030 should be cited as CN106097030, as cited in the Written Opinion of the International Searching Authority (ISA) of PCT/CN2017/115259. In 097030, not CN106397030, and has made annotations to the first IDS to note the corrections to the foreign document number, publication date, and name of patentee or applicant of the cited document.

Drawings
The drawings (FIGs. 1-9) filed on August 28, 2018 are accepted by the Examiner.

Specification Objections
The following objections to the specification are with regard to the Clean Specification filed as part of the Preliminary Amendment on August 28, 2018.
The disclosure is objected to because of the following informalities:
Paragraph [035], page 11, line 8, “…to perform process in parallel…” should be “…to perform processing in parallel…”
Paragraph [042], page 13, line 18, remove the extraneous comma in the sentence
Paragraph [043], page 14, line 2, “various embodiment” should be “various embodiments”
Paragraph [043], page 14, line 4, “members includes” should be “members include”
Paragraph [044], page 14, line 28, “correspondent back” should be “correspondent bank”
Paragraph [045], page 15, line 27, “use its” should be “uses its” 
Paragraph [056], page 18, lines 6-7, “the remittance serial number” is listed twice 
Paragraph [087], page 26, line 5, “lesson the remittance fee” should be “less the remittance fee”
Paragraph [091], page 26, line 25, “intended to compass” should be “intended to encompass”
Paragraph [092], page 27, line 4, “illustrative” should be “illustration”
Paragraph [094], page 27, line 20, remove the extraneous comma at the end of the sentence
Appropriate correction is required.

Claim Objections
The following objections to the claims are with regard to claim amendments filed as part of the Preliminary Amendment on August 28, 2018.
Claims 2, 4, 6-7, and 12-16 are objected to because of the following informalities:
Claim 2, line 10, lacks grammatical verb agreement in the claim, causing possible confusion. Correct “and the beneficiary bank transfers” to “and wherein the beneficiary bank transfers” to parallel the first wherein clause of the claim, or correct “and the beneficiary bank transfers” to “and the beneficiary bank to transfer” if this phrase is intended to be part of the second “allowing” phrase in the claim (to match the first allowing phrase in the claim).
Claim 4, line 12, “the remittance processing results” lacks sufficient antecedent basis as the first use of the term in the claim and should be recited as “remittance processing results.”
Claim 6, line 12, “the account” lacks sufficient antecedent basis in the claims; “the account” should be “an account” as the first use of the term in the claims.
Claim 7, line 10, lacks grammatical verb agreement in the claim, causing possible confusion. Correct “and the beneficiary bank deposits” to “and wherein the beneficiary bank deposits” to parallel the first wherein clause of the claim, or correct “and the beneficiary bank 
Further, in claim 7, line 11, “the bank account” lacks sufficient antecedent basis in the claims; “the bank account” should be “a bank account” as the first use of the term in the claims.
Claim 12, line 13, “the remittance processing results” lacks sufficient antecedent basis as the first use of the term in the claim and should be recited as “remittance processing results.”
Claim 13, lines 4-5, “the remittance digital contract” lacks sufficient antecedent basis in the claims, and as the first use of the term in the claims, should be “a remittance digital contract.”
Claim 14, line 4, “the remittance route” lacks sufficient antecedent basis in the claims, and as the first use of the term in the claims, should be “a remittance route.” 
Further, in claim 14, lines 9-10, “the account” lacks sufficient antecedent basis in the claims, and as the first use of the term in the claims, should be “an account.” 
Further, in claim 14, line 10, “the remitter” lacks sufficient antecedent basis in the claims, and as the first use of the term in the claims, should be “a remitter.” 
Further, in claim 14, also in line 10, “the remittance amount” lacks sufficient antecedent basis in the claims, and as the first use of the term in the claims, should be “a remittance amount.”
Claim 15, line 8, lacks grammatical verb agreement in the claim, causing possible confusion. Correct “and the beneficiary bank deposits” to “and wherein the beneficiary bank deposits” to parallel the first wherein clause of the claim, or correct “and the beneficiary bank deposits” to “and the beneficiary bank to deposit” if this phrase is intended to be part of the second “allowing” phrase in the claim.

Claim 16, line 12, “the respective front-end systems” lacks sufficient antecedent basis in the claims, and as the first use of the term in the claims, should be “respective front-end systems.”
Appropriate correction is required.

Claim Interpretation
Regarding claims 1-2, 4, 6-12, and 14-16:  The Examiner notes the recitation of the gerund “allowing” in claims 1-2, 4, 6-12, and 14-16. Although there is nothing formally incorrect with reciting the term “allowing” in the claims to refer to a specific actor in the claims performing a specific action (for example, in claim 1, “allowing the plurality of second remittance processing members to perform processing in parallel” and “allowing a beneficiary bank in the plurality of second remittance processing members to transfer a remittance”), the Examiner notes that these limitations in the claims are not therefore positively recited. The Examiner interprets such an “allowing” in the claim to mean that nothing prevents the specific action from happening, not that the specific action must actually occur. More weight may thus be given to the limitation in the claim if it is instead positively recited, for example, with reference again to the second “allowing” phrase in claim 1:  “and transferring, by a beneficiary bank in the plurality of second remittance processing members, a remittance to a beneficiary according to the remittance processing results.”  

Claim Rejections - 35 USC § 112
The following claim rejections are with regard to claim amendments filed as part of the Preliminary Amendment on August 28, 2018.
The following is a quotation of 35 U.S.C. § 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. § 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-11 and 14-16 are rejected under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. § 112, the applicant), regards as the invention.

Regarding claim 5, line 4, the element “a plurality of second remittance processing members” is indefinite because it is not clear whether this element introduces a new plurality of second remittance processing members or should be interpreted as referring back to “a plurality of second remittance processing members” previously recited in claim 4. For examination purposes, the Examiner interprets the claim term as “the plurality of second remittance processing members.” 
Further, in claim 5, lines 9-10 (in the determining step), the misplaced modifier “from the remittance processing members” makes unclear and indefinite the meaning of the claim. For example, based on claim 4, the remittance request instruction is sent specifically from the first remittance processing member, but claim 5 appears to recite that the remittance request instruction is from the remittance processing members. It appears that the Applicant intended the claim to recite “determining, by the blockchain, the plurality of second remittance processing members, from the 
Regarding claims 6 and 14, the Examiner notes the recitation of the term “straight-through” in claims 6 and 14 and finds reference to, but no specific definition of, this term in the Applicant’s Specification at paragraphs [0085]-[0088]. The Examiner identifies at least two ways in which the claim term may be interpreted; thus, the term is indefinite. The first interpretation of “straight-through” is as a term in the art as provided in https://en.wikipedia.org/wiki/Straight-through_processing, which describes “straight-through processing” (STP) as a method of speeding up processing of transactions such that a transaction does not require manual intervention and may be completed the same day or within minutes or seconds. The second interpretation of “straight-through” is based on its plain meaning, that is, a transaction goes straight through from a remitting bank node to a beneficiary bank node, for example, without being transmitted to other nodes for additional processing. 
In the first interpretation of “straight-through,” using a blockchain for cryptocurrency transfer could be a form of STP itself, because no manual intervention is required for the transfer. If the claim would be interpreted in this way, the term “straight-through” would have even less basis in the Applicant’s Specification with regard to a remittance route, because the Specification does not disclose the concept of manual intervention at any of the blockchain nodes along a remittance route. Thus, the second interpretation would seem to be more applicable to the claims, because modification of a remittance digital contract to affect the remittance route in particular could cause a “straight-through” transaction from the remitting bank to the beneficiary bank, for example, if the remittance digital contract specified such a route. For purposes of examination, the Examiner thus interprets the term “straight-through” to have the second meaning, that is, to refer to a transaction that is from the remitting bank (or a first remittance processing member) to the beneficiary bank (one of a plurality of second remittance processing members) without being transmitted to any other node for processing at 
Regarding claim 7, line 10, the element “an amount” is indefinite because it is not clear whether this element introduces a new amount or should be interpreted as referring back to “an amount” previously recited in claim 6, at line 13. For examination purposes, the Examiner interprets the claim term as “the amount.” 
Regarding claims 8-11, line 22 of each claim, “the corresponding front-end systems” is a new term that lacks sufficient antecedent basis in the claims. It is the Examiner’s understanding that the front-end systems recited here refer to “respective front end-systems,” for example, as recited in claim 8, line 2 and “the respective front-end systems” recited in claim 8, lines 11 to 12, the front-end systems being respective to the remittance processing members. Examination proceeds with this understanding.
Regarding claim 15, lines 4-5, the element “the second remittance processing members” is indefinite because it is not clear which or whether all of the “the plurality of second remittance processing members,” the term first recited in claim 12, line 8, are being referenced. For examination purposes, the Examiner interprets the claim term as “the plurality of second remittance processing members.” 
Further, in claim 15, line 8, the element “an amount” is indefinite because it is not clear whether this element introduces a new amount or should be interpreted as referring back to “an amount” previously recited in claim 14, line 10. For examination purposes, the Examiner interprets the claim term as “the amount.”
Regarding claim 16, line 23, “the corresponding front-end systems” is a new term that lacks sufficient antecedent basis in the claims. It is the Examiner’s understanding that the front-end systems recited here refer to “respective front end-systems” as noted above in the objection to claim 16, line 12 
Claims 6-7, 9-11, and 15 are further rejected under § 112(b) based on their respective dependencies on the rejected claims above.

Claim Rejections - 35 USC § 101
35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-16 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.
The claimed invention is directed to a judicial exception (i.e., an abstract idea not integrated into a practical application) without significantly more. The claims recite a method and a system for processing a remittance from a remitter to a beneficiary. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception, as discussed below.
As discussed in MPEP § 2106 as revised by the 2019 Revised Patent Subject Matter Eligibility Guidance ("2019 PEG")1, when considering subject matter eligibility under 35 U.S.C. § 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter (i.e., Step 1). If the claim does fall within one of the statutory categories, it must then be determined whether the claim recites a judicial exception (i.e., law of nature, natural phenomenon, or abstract idea) (i.e., Step 2A.1) and whether the exception is integrated into a practical application (i.e., Step 2A.2). With respect to Step 2A.1, the 2019 PEG extracts 2 With respect to Step 2A.2, elements that are indicative of integration into a practical application are discussed in MPEP § 2106.05(a), (b), (c), and (e).3 Elements that are not indicative of integration into a practical application are discussed in MPEP § 2106.05(f), (g), and (h).4 
If the exception is not integrated into a practical application, the claim is found to be directed to the exception. It must then be determined whether the claim otherwise contains any additional elements or combination of additional elements sufficient to ensure that the claim recites an inventive concept, i.e., amounts to significantly more than the exception itself (i.e., Step 2B). Revised Step 2A overlaps with Step 2B, and thus, many of the considerations need not be reevaluated in Step 2B because the answer will be the same. However, a conclusion under revised Step 2A that an additional element was insignificant extra‐solution activity should be reevaluated in Step 2B to determine if the element(s) are well‐understood, routine, and conventional in the relevant field as discussed in MPEP § 2106.05(d).5 

Step 1:  In the present application, claims 1-3 and claims 4-11 are directed to a process (i.e., a method); and claims 12-16 are directed to a machine (i.e., a system), all statutory categories of invention. Thus, the eligibility analysis proceeds to Step 2A.1.

Step 2A.1, regarding claims 1, 4, and 12:  The limitations of independent claim 4, which is representative of independent claims 1 and 12, have been reformatted with further indentations and  bold below:
[A] A remittance processing method, applied to a remittance processing system which comprises remittance processing members and a blockchain, the remittance processing method comprising:
[B] sending, by a first remittance processing member in the remittance processing members, a remittance request instruction to the blockchain;
[C] parsing, by the blockchain, the remittance request instruction, and 
[D] determining from the remittance processing members a plurality of second remittance processing members that are to process the remittance request instruction;
[E] broadcasting, by the blockchain, the remittance request instruction to the remittance processing members, 
[F] allowing the plurality of second remittance processing members to perform processing in parallel according to the remittance request instruction;
[G] receiving, by the blockchain, the remittance processing results sent by the plurality of second remittance processing members, and 
[H] broadcasting the remittance processing results to the remittance processing members, 
[I] allowing a beneficiary bank in the plurality of second remittance processing members to transfer a remittance to a beneficiary according to the remittance processing results.

Limitations [B] through [I], under the broadest reasonable interpretation, cover steps or functions that fall under certain methods of organizing human activity, a category of abstract ideas under the 2019 PEG. For example, the claim limitations recite a system for processing a remittance from a remitter to a beneficiary (a person-to-person payment). The bolded portions in the limitations [B] 
The claim recites commercial or legal interaction, including satisfying rules, policies, and/or agreements of a financial transaction between people. Further, the driver of the process, the “remittance request instruction,” merely includes simple remittance information that can be shared between people, such as “the name of remitter, the name and bank account and account opening bank of the beneficiary, the remittance currency and amount, etc., so as to trigger the remittance instruction and submit it to the corresponding remitting bank for processing.” App. Spec. at [056], page 17, lines 25-28. Therefore, the claim falls under certain methods of organizing human activity (an enumerated group of a judicial exception). Accordingly, the claim recites an abstract idea (the judicial exception).
Further, no specific structural elements are recited in the method steps of claim 4, and there are no additional claim elements that differentiate the limitations from processes having common aspects of organizing human activity. The description of the embodiments applying to FIG. 2 in Applicant’s Specification (for example, at [043]-[044]) include traditional actors representing the remittance processing members (whether the first remittance processing member or a plurality of second remittance processing members), such as a remitting bank, a beneficiary bank, a correspondent bank of the remitting bank, a correspondent bank of the beneficiary bank, and one or more clearing institutions, which are traditionally made up of people. The description of these embodiments would not differ in function or result regardless of the blockchain recited in limitations [A]-[C], [E], and [G]. In other words, the blockchain is not itself acting upon any of the data that the actors of the embodiments purport to be processing. The blockchain, in essence, serves as a database for storing information and as a network for the actors to communicate that information. The database could be paper files and the communication could be by fax or phone, for example.
Claims 1 and 12 recite substantially similar elements as claim 4 and therefore also recite the same abstract idea detailed above. Claim 12 additionally recites a “remittance processing program” in “a remittance processing system,” but no further structural elements are recited. The program could be a written policy or plan for addressing transaction requests.
Therefore, limitations [A] through [I] recite at least one abstract idea consistent with the 2019 PEG, and the analysis proceeds to Step 2A.2.

Under Step 2A.2
Regarding claims 1, 4, and 12:  In particular, claim 4 recites the additional elements in bold in limitations [A]-[I] below:
[A] A remittance processing method, applied to a remittance processing system which comprises remittance processing members and a blockchain, the remittance processing method comprising:
[B] sending, by a first remittance processing member in the remittance processing members, a remittance request instruction to the blockchain;
[C] parsing, by the blockchain, the remittance request instruction, and 
[D] determining from the remittance processing members a plurality of second remittance processing members that are to process the remittance request instruction;
[E] broadcasting, by the blockchain, the remittance request instruction to the remittance processing members, 
[F] allowing the plurality of second remittance processing members to perform processing in parallel according to the remittance request instruction;
[G] receiving, by the blockchain, the remittance processing results sent by the plurality of second remittance processing members, and 
[H] broadcasting the remittance processing results to the remittance processing members, 
[I] allowing a beneficiary bank in the plurality of second remittance processing members to transfer a remittance to a beneficiary according to the remittance processing results.

The additional element of the blockchain in limitations [A]-[C], [E], and [G] is merely applying the abstract idea of storing transaction information defining the remittance and remittance instructions in a technological environment that is recited at a high level of generality. There is no impact on the abstract idea itself just because it is implemented on or through the additional element of a blockchain. As 
Although the blockchain may allow parallel processing by the remittance processing members, this processing is recited at a high level of generality such that members of a remittance processing network could implement specific portions of a processing scheme or plan at the same time with or without a blockchain, using, for example, human effort to process transactions. The blockchain is merely providing a generic technological environment for this parallel processing. The “decentralized consensus mechanism” disclosed in Applicant’s Specification at [058], page 18, line 27, is not further defined as to how it might improve “processing in parallel, which shortens the processing time and improves the efficiency.” App. Spec. at [058], page 18, line 30.
Further, outside of this technological environment, the transaction information for a remittance could be physical or otherwise capable of being generated, stored, and/or communicated by a human. The remittance processing members in [A]-[B], [D]-[E], and [H], which include a first remittance processing member in [B] and a plurality of second remittance processing members in [D], [F]-[G], and [I], are merely banks or other financial institutions, which can include humans performing the same functions as in the claim limitations. See App. Spec. at [043]-[044]. Even though some sort of communications or computer technology may be used to communicate the remittance information, that technological environment is recited at a high level of generality. 
For example, Applicant’s Specification, at [029]-[042], discloses generic computer hardware, as a terminal shown in a generic hardware operating environment in FIG. 1, performing the method steps with no specificity linked to the technology of the hardware or software. “The terminal may be a personal computer (PC), or may also be a mobile terminal device with display functionality, such as a 
Regarding the remittance processing program recited in claim 12:  Although the claims do not recite the computer storage medium disclosed in Applicant’s Specification at [034], the remittance processing program, a disclosed part of the computer storage medium at [034], page 10, line 26, is generally recited as performing the method steps of the claims without specificity in paragraphs [035]-[042]. The Examiner notes that even the processor 1001, which is disclosed as calling the remittance processing program to perform the method steps, is not recited in the claims. 
No additional hardware or software elements are recited in addition to the generally recited blockchain, which is itself only generally disclosed in Applicant’s Specification at [069], page 21, lines 16-19, as a “new mode of application of computer technologies such as distributed data storage, point-to-point transmission, consensus mechanism, encryption algorithm, and the like. It has the characteristics including decentralization, openness, autonomy, and anonymity.” The mere nominal recitation of generic computer elements performing generic computer functions of “sending,” “parsing,” “determining,” “broadcasting,” and “receiving,” alone, does not differentiate the claim limitations from generic methods of organizing human activity. 
The additional claim elements, when viewed individually or as an ordered combination, recite the abstract idea with mere instructions to implement it in a particular technological environment (here, a blockchain) that includes generic hardware. See MPEP 2106.05(h). In other words, claim 4 (and claims 1 and 12) do not go beyond generally linking the abstract idea to a technological environment. 

The judicial exception is not integrated into a practical application because the claim does not improve the functioning of any computerized device nor does it improve another technology or technical process, or provide meaningful limitations beyond generally linking an abstract idea to a particular technological environment or mere instructions to implement an abstract idea on a computer. The use of additional elements noted above as tools to implement/automate the abstract idea does not render the claim patent eligible because it does not provide meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment and requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea.

Accordingly, alone and in combination, the additional elements of claim 4 (and claims 1 and 12) do not integrate the abstract idea into a practical application. Rather, the claim as a whole generally links the judicial exception to a technological environment defined by high-level recitations of computer functionality. Therefore, claim 4 is directed to an abstract idea not integrated into a practical application, and the analysis proceeds to Step 2B.

Step 2B of the § 101 analysis determines whether the claim elements, when viewed individually and as an ordered combination, contain "an inventive concept sufficient to transform the claimed abstract idea into a patent-eligible application." Alice, 134 S. Ct. at 2357. Claim 4 (and claims 1 and 12) does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed with respect to step 2A, using additional elements to perform the generic computer functions noted above amounts to no more than mere instructions to apply the abstract idea using a generic computer component and thus, cannot provide an inventive concept. Because those instructions embody the abstract idea, the claim itself is merely a recitation of the 

Dependent claim 5 (as well as claims 3 and 13) recites:
“wherein the5 Docket No. C6143-018remittance request instruction comprises a remittance digital contract, and the step of parsing, by the blockchain, the remittance request instruction, and determining from the remittance processing members a plurality of second remittance processing members that are to process the remittance request instruction, comprises: parsing, by the blockchain, the remittance request instruction to obtain the remittance digital contract; and determining, by the blockchain, the plurality of second remittance processing members that are to process the remittance request instruction from the remittance processing members, based on the remittance digital contract.” 
The italicized part of the claim above repeats the corresponding limitation from claim 4 and requires no additional analysis. The narrowing portions of the claim for further defining “parsing” and “determining” recite the same abstract ideas of claim 4, and the claim recites no further specificity regarding the blockchain. The claim merely adds an additional element of “a remittance digital contract” (underlined above), which is parsed from the remittance request instruction and used as a basis for the determination of the plurality of second remittance processing members that are to process the remittance request instruction.
Parsing of a remittance contract from the remittance request instruction does nothing further to integrate the abstract idea into a practical application. The activity of parsing (or reading, evaluating, and categorizing) can be performed as a process of organizing human activity regardless of what type of data is parsed from the instruction. The remittance contract, in this case, is a mere advance agreement with rules or policies to send the remittance request instruction to certain remittance processing members to process the instruction. See App. Spec. at [056], page 18, lines 1-7. A contract or agreement 
Claim 5 (as well as claims 3 and 13) does not recite any additional elements or concepts necessary to carry out a remittance or to integrate the abstract idea into a practical application. The remittance digital contract is derived from the remittance request instruction, which as previously noted for Step 2A.1, is a mere group of transaction information (including name of remitter, bank account number, name of account opening bank of the beneficiary, currency type, and amount) (see App. Spec. at [056], page 17, lines 25-28). The remittance contract may additionally define a remittance route or other additional information (see App. Spec. at [056], page 18, lines 2-7) not beyond the ability of humans to process in organizing a financial transaction. The elements, however, merely use a generic computer as a tool to perform the abstract idea and to apply the judicial exception to a particular technological environment.

Dependent claim 6 (as well as claim 14) recites: 
(first limitation) “wherein the remittance digital contract comprises at least a bank account number of a remitter, a name of the beneficiary, a bank account number of the beneficiary, a remittance route, and a remittance amount, and 
(second limitation) the remittance processing method further comprises, subsequent to the step of parsing, by the blockchain, the remittance request instruction to obtain the remittance digital contract: checking, by the blockchain, whether the remittance route filled in the remittance digital contract is straight-through, based on a preset remittance route parameter; and 

(fourth limitation) sending, by the blockchain, a check result to the first remittance processing member, 
(fifth limitation) allowing the first remittance processing member to freeze in the account of the remitter an amount corresponding to the remittance amount according to the check result.” 
The italicized part of the claim above (the first limitation) has been analyzed under claim 5 above and requires no additional analysis.

The second limitation of this claim requires the blockchain to somehow check whether the remittance route specified in the remittance digital contract is “straight-through, based on a preset remittance route parameter.” First, the “preset remittance route parameter” is not defined in the Applicant’s Specification. Second, the specification does not define how the remittance route is checked for being “straight-through.” Third, there is no definition in the specification for what “straight-through” means. The Examiner points to the section in this Office action entitled “Claim Rejections – 35 USC § 112,” in which the Examiner has interpreted “straight-through” to mean that the processing is performed from the remitting bank to the beneficiary bank with no processing node in between. This lack of definition contributes further generality to the abstract idea of claim 4. 
This second limitation of the claim, on its face, and with little support in the specification of anything other than the abstract idea of sending money from a remitter to a beneficiary, does nothing additional to integrate the abstract idea into a practical application. The third limitation of modifying the route until the route is straight-through, and the fourth limitation of sending a check result to the first remittance processing member, are no less abstract. The elements of these limitations merely use a 

Dependent claim 7 (as well as claims 2 and 15) recites:
“wherein the step of receiving, by the blockchain, the remittance processing results sent by the plurality of second remittance processing members, and broadcasting the remittance processing results to the remittance processing members, allowing the beneficiary bank to transfer the remittance to the beneficiary according to the remittance processing results, comprises: receiving, by the blockchain, the remittance processing results sent by the second remittance processing members; and broadcasting, by the blockchain, the remittance processing results to the remittance6 Docket No. C6143-018 processing members, 
(first limitation) allowing the remittance processing members to check the remittance processing results, and 
(second limitation) the beneficiary bank deposits an amount corresponding to the remittance amount into the bank account of the beneficiary according to the remittance processing results when the checking is passed.”

The italicized part of the claim contains repeated claim limitations from claim 4 and will not be analyzed further here. The first limitation, “allowing the remittance processing members to check the remittance processing results,” is an abstract idea of not preventing the information that was shared to the other remittance processing members to be seen and evaluated. The second limitation, in which the “beneficiary bank deposits an amount corresponding to the remittance amount into the bank account of the beneficiary according to the remittance processing results when the checking is passed,” includes an additional aspect of waiting until a condition occurs (in this case, other members performing a passing check) before the beneficiary bank physically transfers the remittance amount to the beneficiary. Waiting to perform an action until a condition is met is a standard part of organizing human activity and thus adds nothing additional to make the abstract ideas of the claims less abstract. 

Dependent claims 8-11, and 16 recite: 
(first limitation) “wherein the remittance processing members access the blockchain via respective front-end systems, 
and the step of sending, by the first remittance processing member in the remittance processing members, the remittance request instruction to the blockchain, comprises: 
(second limitation) sending, by the first remittance processing member in the remittance processing members, the remittance request instruction to the blockchain via a first front-end system; 
and the step of broadcasting, by the blockchain, the remittance request instruction to the remittance processing members, allowing the plurality of second remittance processing members to perform the processing in parallel according to the remittance request instruction, comprises: 
(third limitation) broadcasting, by the blockchain, the remittance request instruction to the respective front-end systems of the remittance processing members, 
a plurality of corresponding second front-end systems according to the remittance request instruction; 
and the step of receiving, by the blockchain, the remittance processing results sent by the plurality of second remittance processing members, and broadcasting the remittance processing results to the remittance processing members, allowing the beneficiary bank in the plurality of second remittance processing members to transfer the remittance to the beneficiary according to the remittance processing results, comprises: 
(fifth limitation) receiving, by the blockchain, the remittance processing results sent by the plurality of corresponding second front-end systems, and
(sixth limitation) broadcasting the remittance processing results to the corresponding front-end systems of the remittance processing members, 
(seventh limitation) allowing the beneficiary bank in the plurality of second remittance processing members to transfer the remittance to the beneficiary according to the remittance processing results.”

The italicized parts of the claim contain repeated claim limitations from claim 4 (or claim 12) and will not be analyzed further here.
The first through sixth limitations recite additional elements of the remittance processing system, “respective front-end systems,” “a first front-end system,” “a plurality of corresponding front-end systems,” and “the corresponding front-end systems” of the remittance processing members, as elements used simply for accessing the blockchain. Applicant’s Specification at [045] generally describes a front-end system as “an intermediate service exchange platform that can perform message conversion, and transfer-in and transfer-out of communication messages through the routing 
Adding additional elements in the system simply for accessing the blockchain does not add anything to the claim to make the claim less abstract or to integrate the abstract idea into a practical application. Although the front-end systems provide an added benefit of serving the specific security needs of each remittance processing member, the front-end systems provide only additional generic structure to the claims. The performance of the claim limitations would not be different in light of the front-end systems, and the front-end systems do not specifically act upon any other claim element in the claim. A different arrangement of components in a claim, or the addition of an intermediate component that has potential capability not recited in the claim or not linked to claim limitations, does not make an abstract claim any less abstract if the components do not add practical application to the claim. Although added security is recited in the specification, the claims do not link this added security (or any other aspect of the front-end systems) to the steps of the claim. The Applicant’s Specification admits in paragraph [045]: “In order to ensure system security, a banking system may generally include a core system and a front-end system.”
Claims 8-11 and 16 are of the same scope with different dependencies. For each dependency, the claims do not add any non-general structure or non-abstract function to the claims upon which they depend by merely adding a front-end system for each remittance processing member to connect to the blockchain. In each case, the seventh limitation, that is, the transferring of the remittance from the beneficiary bank to the beneficiary, is just as abstract regardless of the front-end systems in the claim.

In summary, dependent claims 2-3, 5-11, and 13-16 merely recite information that is used to carry out the abstract idea identified in the independent claims 1, 4, and 12, respectively. Therefore, they only serve to limit the abstract idea of the independent claims. The dependent claims inherit all of the limitations and deficiencies of the independent claims without curing them and thus are directed to the same abstract ideas identified for the independent claims. These limitations are consistent with the types of ideas found to be methods of organizing human activity.
Further, viewing the claim limitations as an ordered combination does not add anything further than looking at the claim limitations individually. When viewed either individually or as an ordered combination, the additional claim limitations do not amount to a claim that, as a whole, is significantly more than the abstract idea of sending a remittance request instruction (e.g., instructing a third party holding money for a remitter to transfer that money to a beneficiary), parsing the remittance request instruction (e.g., reading, evaluating, and/or categorizing the contents of the instruction), determining which remittance processing member(s) in a network of members is/are to process the instruction, broadcasting the remittance request instruction (e.g., informing other members in the network how the instruction is to be handled), allowing certain remittance processing members to process the remittance request instruction (e.g., not preventing the members requested to process their instruction from doing the requested task), receiving the remittance processing results of the members’ processing activities, broadcasting the remittance processing results to the other members in the network, and allowing the transfer of money to the beneficiary (i.e., not preventing the transfer). Accordingly, claims 2-3, 5-11, and 13-16 are patent ineligible and rejected under 35 U.S.C. § 101 for the reasons above and as explained for claims 1, 4, and 12.

Claim Rejections - 35 USC § 102
The following reference is cited in this section:
JOHNSRUD, et al. (US 2017/0243177 A1)
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-5, 8-9, 12-13, and 16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by JOHNSRUD, et al. (U.S. Patent Appl. Pub. No. 2017/0243177 A1 A1) (hereinafter “Johnsrud”).

Regarding independent claims 1, 4, and 12, Johnsrud discloses (of claim 4):
A remittance processing method (Johnsrud, [0002], method for routing of process authorization and settlement), applied to a remittance processing system ([0002], same) which comprises remittance processing members (FIG. 1, financial institution systems 400, and other financial institution systems 170) and a blockchain (FIG. 1, block chain distributed network systems, and FIG. 6B, block chain architecture with distributed ledger 620), the remittance processing method comprising:
NOTE: See also Johnsrud, [0086], lines 5-13, and FIG. 7, in which a payor system 720 is operatively connected to a payee system 730 for payments, communicating through the blockchain to validating nodes 740 for routing settlement of transactions.
sending, by a first remittance processing member in the remittance processing members, a remittance request instruction to the blockchain ([0087], lines 4-11, sending a transaction record to a blockchain);
parsing, by the blockchain, the remittance request instruction ([0087], lines 11-13, determining one or more preferences associated with the payee of the transaction data), and
determining from the remittance processing members a plurality of second remittance processing members that are to process the remittance request instruction ([0087], lines 14-15, determining authorization routing preferences and settlement routing preferences); 
broadcasting, by the blockchain, the remittance request instruction to the remittance processing members ([0087], lines 15-16, the authorization routing preferences and settlement routing preferences that may be stored on a blockchain),
allowing the plurality of second remittance processing members to perform processing in parallel according to the remittance request instruction ([0087], lines 16-18, routing of authorization and/or transaction settlement to certain nodes – see also [0088], lines 9-13 – which are allowed to process data received. The ability to perform processing in parallel by each node that receives data on the ledger is inherent in a blockchain. Johnsrud, at [0091], lines 11-12, discloses the increased speed of a transaction approval on a blockchain, where it can be “in real-time or near real-time.”);
receiving, by the blockchain, the remittance processing results sent by the plurality of second remittance processing members (see [0090]-[0091], communicating validation results from validating nodes back to the blockchain), and 
broadcasting the remittance processing results to the remittance processing members (see [0090]-[0091], communicating validation results from validating nodes back to blockchain, including to the original requestor or all nodes in the blockchain), 
allowing a beneficiary bank in the plurality of second remittance processing members to transfer a remittance to a beneficiary according to the remittance processing results ([0090]-[0091], communicating validation results from validating nodes back to blockchain, including to the original .

Further regarding independent claim 12, Johnsrud additionally discloses a remittance processing program that is a part of the remittance processing system, performing the same method as in claims 1 and 4. Johnsrud, [0112]-[0114], describes a computer program product performing the method described above and its associated dependencies below.

Regarding claim 2, Johnsrud further discloses:
wherein the step of receiving the remittance processing results sent by the plurality of second remittance processing members, and broadcasting the remittance processing results to the remittance processing members, allowing the beneficiary bank to transfer the remittance to the beneficiary according to the remittance processing results comprises: 
receiving the remittance processing results sent by the plurality of second remittance processing members; and 
broadcasting the remittance processing results to the remittance processing members,4 Docket No. C6143-018
allowing the remittance processing members to check the remittance processing results, and the beneficiary bank transfers the remittance to the beneficiary according to the remittance processing results when the checking is passed. 

This claim repeats the receiving and broadcasting steps from claim 1 (similar to claim 4 above) and adds the limitation that the remittance processing members perform a check of the remittance processing results, which check must be passed (and the transaction approved once all nodes have validated the check), before allowing the remittance from the beneficiary bank to the beneficiary. This 

Regarding claims 3, 5, and 13, Johnsrud further discloses (of claim 5):
wherein the5 Docket No. C6143-018remittance request instruction comprises a remittance digital contract, and the step of parsing, by the blockchain, the remittance request instruction, and determining from the remittance processing members a plurality of second remittance processing members that are to process the remittance request instruction, comprises:
parsing, by the blockchain, the remittance request instruction to obtain the remittance digital contract; and 
determining, by the blockchain, the plurality of second remittance processing members that are to process the remittance request instruction from the remittance processing members, based on the remittance digital contract.

This claim repeats the parsing and determining steps from claim 4 and further limits the parsing of the remittance request instruction to be parsed to obtain a remittance digital contract (i.e., a smart contract). The contents of this smart contract, i.e., logic, rules, parameters, etc., are used in the determining step (i.e., the determining step is “based on” the rules of the smart contract). The remittance digital contract (shown underlined above) is the only different element in the claim. Johnsrud discloses a remittance digital contract at [0036], lines 7-10 (“smart identification logic and rules, …, associated logic and rules, …”), and further discloses use of the logic and rules of the smart 

Regarding claims 8-9 and 16, Johnsrud further discloses (of claim 8):
wherein the remittance processing members access the blockchain via respective front-end systems, 
and the step of sending, by the first remittance processing member in the remittance processing members, the remittance request instruction to the blockchain, comprises: 
sending, by the first remittance processing member in the remittance processing members, the remittance request instruction to the blockchain via a first front-end system; 
and the step of broadcasting, by the blockchain, the remittance request instruction to the remittance processing members, allowing the plurality of second remittance processing members to perform the processing in parallel according to the remittance request instruction, comprises: 
broadcasting, by the blockchain, the remittance request instruction to the respective front-end systems of the remittance processing members, 
allowing the plurality of second remittance processing members to perform the processing in parallel through a plurality of corresponding second front-end systems according to the remittance request instruction; 
and the step of receiving, by the blockchain, the remittance processing results sent by the plurality of second remittance processing members, and broadcasting the remittance processing results to the remittance processing members, allowing the beneficiary bank in the plurality of second remittance processing members to transfer the remittance to the beneficiary according to the remittance processing results, comprises: 
receiving, by the blockchain, the remittance processing results sent by the plurality of corresponding second front-end systems, and broadcasting the remittance processing results to the corresponding front-end systems of the remittance processing members, 
allowing the beneficiary bank in the plurality of second remittance processing members to transfer the remittance to the beneficiary according to the remittance processing results.

This claim repeats the bulk of the method steps from claim 4 that concern the interface to the blockchain, and further limits sending of the remittance request instruction, broadcasting the remittance request instruction, allowing processing in parallel, receiving remittance processing results, and allowing the beneficiary bank to transfer a remittance to the beneficiary by merely adding the additional elements of respective front-end systems of the remittance processing members, a first front-end system of the first remittance processing member, and a plurality of corresponding front-end systems of the second remittance processing members (shown underlined above). This limitation merely adds detail to the interface between a processing member of the blockchain and the blockchain itself, but it does not add any additional steps performed by these elements, nor do the elements affect the performance of the existing steps. Applicant’s Specification at [045] generally defines a front-end system as “an intermediate service exchange platform that can perform message conversion, message encryption/decryption processing, communications protocol conversion, and transfer-in or transfer-out of communication messages through the routing function on this platform.” None of these steps are particularly recited in the claim and are only generically recited in the specification.
Johnsrud discloses detail of the financial institution systems 400 of FIG. 4 having a front-end including a “memory device 450 [that] includes, but is not limited to, a network server application 460, a customer account data repository 480 … a mobile banking application 490 which includes a block chain 

Further regarding claim 16, Johnsrud further discloses, “the computer-executable program code of the network server application 470, the authentication application 460, or the mobile banking application 490 may instruct the processing device 420 to perform certain logic, data-processing, and data-storing functions of the financial institution system(s) 400 …, as well as communication functions of the financial institution system(s) 400.” Johnsrud, [0069], lines 17-24.

Claim Rejections - 35 USC § 103
The following references are cited in this section:
JOHNSRUD, et al. (US 2017/0243177 A1)
HONEY, et al. (US 2019/0378137 A1)
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. § 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 6-7, 10-11, and 14-15 are rejected under 35 U.S.C. § 103 as being unpatentable over JOHNSRUD in view of HONEY, et al. (U.S. Patent Appl. Pub. No. 2019/0378137 A1) (hereinafter, “Honey”).
Regarding claims 6 and 14, Johnsrud further discloses (of claim 6):
wherein the remittance digital contract comprises at least a bank account number of a remitter, a name of the beneficiary, a bank account number of the beneficiary, a remittance route, and a remittance amount (Johnsrud, [0083], lines 5-7, transaction record of a payment transaction comprising a payor, a payee, and an amount; lines 11-12, one or more preferences associated with the payee of the transaction data, wherein [0084], lines 1-2, the preferences include a settlement routing preference. And, [0085], embodiments may also include an authorization routing preference. [0087], lines 7-8, other information about the transaction may be included. [0033], lines 17-20, the payor and payee can be identified by name or other identifying data. As previously discussed, these parameters and routing rules can be stored in a blockchain as a smart contract, i.e., as a remittance digital contract.), 
and the remittance processing method further comprises, subsequent to the step of parsing, by the blockchain, the remittance request instruction to obtain the remittance digital contract (Johnsrud discloses the parsing step to obtain a remittance digital contract in claim 5. See § 102 rejection for claim 5.), 
checking, by the blockchain, whether the remittance route filled in the remittance digital contract is straight-through, based on a preset remittance route parameter (Johnsrud, [0083], lines 12-14, “route[s] at least one of the process authorization and transaction settlement based on the accessed one or more preferences.” At [0083], lines 2-11, Johnsrud further discloses routing through one or more ; 
and modifying, by the blockchain, the remittance route according to the preset remittance route parameter when the remittance route is not straight-through, to until the remittance route is straight-through (The preferences in Johnsrud, [0087], lines 15-16, stored on the blockchain, [0087], lines 16-18, are used for routing, and [0088], lines 10-13, “the system, using the settlement routing preferences, eliminates certain nodes and/or adds certain nodes to the payment settlement route based on implicit rules and/or explicit node identities as specified by the preferences.” Further, in Johnsrud, [0088], lines 14-17, “the system, using the settlement routing preferences, determines a hierarchy of network nodes indicating priorities of preference for routing settlements among available options,” and [0088], line 18, a first priority network node is selected if available. One of the options, preferences, availabilities, and/or priorities can be “straight-through,” as would be understood by a person having ordinary skill in the art before the effective filing date of the present invention.), 
sending, by the blockchain, a check result to the first remittance processing member (Johnsrud discloses various options for communicating between nodes to notify the originating/issuing/remitting bank, i.e., the first remittance processing member, of validation results when routing transactions. For example, see [0090], lines 16-21, and [0093], where “logic and/or rules may only be changed by the originating node” that sets the logic/rules on behalf of the payor “to ensure the validity of a transaction.”), 
allowing the first remittance processing member to freeze in the account of the remitter an amount corresponding to the remittance amount according to the check result. 

As to the last part of the claim, Johnsrud further discloses denying a transaction if validation through selected nodes does not check out, per [0090], lines 19-21, but does not explicitly disclose freezing in an account of the remitter an amount corresponding to the remittance amount according to the check result. Honey discloses allowing the first remittance processing member to freeze in the account of the remitter an amount corresponding to the remittance amount according to the check result. First, the Examiner notes that a financial account hold or freeze of a transaction amount while a transaction is pending has been traditionally known in the art. Honey validates this in [0060]-[0061] and further discloses a consumer-driven hold determined by rules set by the consumer, akin to the payor’s routing preferences in Johnsrud, which allows the consumer to ensure that a payment is not transferred to a remitter (thus, not debiting the consumer’s account) until the consumer-driven rules are satisfied. See, e.g., Honey, [0064], lines 1-9. 
The present invention allows a freeze until a transaction occurs according to a remitter’s request. Honey also discloses a freeze until a transaction occurs according to a remitter’s request. A person having ordinary skill in the art before the effective filing date of the present invention would be motivated to combine Johnsrud’s transaction routing methods with Honey’s account/amount freeze in order to provide more control for the remitter of a remittance leaving the remitter’s account when a certain routing is not available according to the remitter’s request. Such allowing would provide an additional desirable service to the consumer, per Honey, [0062], lines 3-5, and would give the consumer more choice, per Johnsrud, for example, in [0096], lines 10-13. For the reasons set forth above, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the transaction routing methods of Johnsrud using the account/amount freeze taught by Honey.

Regarding claim 7, which depends from claim 6 disclosed by Johnsrud in view of Honey, and is of the same scope as claim 2, Johnsrud further discloses the limitations of claim 7 as stated for the § 102 rejection of claim 2. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the present invention to freeze the remittance amount, as disclosed in Honey (see claim 6 discussion above), until the modified route is determined to be straight-through in order for the remittance processing to occur by the selected node(s), and until passing remittance processing results are reported, in order for the remittance to be able to occur from the beneficiary bank to the beneficiary. As previously stated, a hold or freeze of a transaction amount while a transaction is pending (for example, as these types of checks and processing activities are occurring) has been traditionally known in the art well before the effective filing date of the present invention, as disclosed in Honey at [0060]-[0061].

Regarding claim 10, which depends from claim 6 disclosed by Johnsrud in view of Honey, and is of the same scope as claim 8, Johnsrud further discloses the limitations of claim 10 as stated for the § 102 rejection of claim 8. 
As discussed in the § 102 rejection of claim 8, the additional front-end systems in claim 10 of the present invention do not add any additional steps performed by these elements, nor do the elements affect the performance of the existing steps. Claim 10 merely adds on to claim 6 the idea of a front-end system that offers no substantially practical addition to the claims as recited. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the present invention to combine Johnsrud with Honey such that a remittance route could be modified to arrive at a “straight-through” route (as disclosed in Johnsrud; see claim 6 above), and to freeze the remittance amount in the remitter’s account until such a route is arrived at (as disclosed in Honey, generally at 

Regarding claim 11, which depends from claim 7 disclosed by Johnsrud in view of Honey, and is of the same scope as claim 8, Johnsrud further discloses the limitations of claim 11 as stated for the § 102 rejection of claim 8. 
As discussed in the § 102 rejection of claim 8, the additional front-end systems in claim 11 of the present invention do not add any additional steps performed by these elements, nor do the elements affect the performance of the existing steps. Claim 11 merely adds on to claim 7 the idea of a front-end system that offers no substantially practical addition to the claims as recited. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the present invention that a check of the remittance processing results could be performed before allowing the remittance, and after modifying a route to arrive at a “straight-through” route (as disclosed in Johnsrud; see claim 6 above), and to freeze the remittance amount in the remitter’s account until such a route is arrived at (as disclosed in Honey, generally at [0062]-[0064]), all performed while utilizing a front-end system by the participating nodes of the blockchain, because such a front-end system may offer capabilities for accessing customer account data and performing route and processing checks through a 

Regarding claim 15, which depends from claim 14 disclosed by Johnsrud in view of Honey, and which has the same scope of claim 2, Johnsrud discloses the limitations of claim 15 as stated for the § 102 rejection of claim 2, implemented by computer-executable program code portions. No additional analysis, beyond the analysis previously presented for claim 2 and claim 6/14, is required to determine the scope of the prior art or to ascertain the differences between the prior art and claim 15. 
A person having ordinary skill in the art before the effective filing date of the present invention would be motivated to combine Johnsrud’s transaction routing methods and remittance processing validation checks with Honey’s account/amount freeze in order to provide more control for the remitter of a remittance leaving the remitter’s account when a certain routing is not available according to the remitter’s request or a validating node indicates a failed validation. Such allowing would provide an additional desirable service to the consumer, per Honey, [0062], lines 3-5, and would give the consumer more choice, per Johnsrud, for example, in [0096], lines 10-13. Additionally, a hold or freeze of a transaction amount while a transaction is pending (for example, as these types of checks and processing activities are occurring) has been traditionally known in the art well before the effective filing date of the present invention, as disclosed in Honey at [0060]-[0061], and would thus have been obvious to a person having ordinary skill in the art.

Conclusion
The following prior art made of record in this Office action and not relied upon is considered pertinent to Applicant’s disclosure:
U.S. Patent Literature
Toll, et al., US 2017/0230189 A1, discloses systems and methods for storing and sharing transactional data using a distributed computing system, including transaction splitting and parallel processing by blockchain nodes of a transaction clearing system. 
Hallam, et al., US 2018/0121911 A1, discloses systems and methods for the application of distributed ledgers for network payments as financial exchange settlement and reconciliation.
Hunter, et al., US 2018/0374062 A1, discloses a system and method for implementing an interbank network using smart contracts for optimized payment routing.
Hyun, et al., US 10,762,479 B2, discloses a method and system for processing blockchain-based real-time transactions from a payer to a payee.
Weber, et al., US 2020/0327498 A1, discloses methods and systems for utilizing a distributed ledger to monitor and execute transaction processing between parties, further utilizing a smart contract to assign processing tasks on a blockchain.
Foreign Patent Literature
Patel, et al., WO 2017/098519 A1, discloses a system and method for automated financial transaction validation, processing and settlement using blockchain smart contracts.
Non-Patent Literature
CapGemini Consulting, Smart Contracts in Financial Services: Getting from Hype to Reality, October 7, 2016, available at https://www.capgemini.com/resources/smart-contracts-in-financial-services-getting-from-hype-to-reality/, archived at https://web.archive.org/web/20161226184808/https://www.capgemini.com/resources/smart-

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to LISA M SCHREIHART whose telephone number is 571-270-7039.  The Examiner can normally be reached on M-F 8:00 a.m. - 5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, PATRICK MCATEE can be reached at 571-272-7575.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LMS/Examiner, Art Unit 3685                                                                                                                                                                                                        
/PATRICK MCATEE/Supervisory Patent Examiner, Art Unit 3685                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 84 Fed. Reg. 50, 51 (Jan. 7, 2019).
        2 Id. at 52.
        3 Id. at 55.
        4 Id.
        5 Id. at 56.